Citation Nr: 0534104	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a permanent and total disability rating for 
the purpose of non-service-connected pension.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from March 
1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran is age 54.  He is not a patient in a nursing 
home for long-term care because of disability.  There is no 
evidence that the Commissioner of Social Security has 
determined him to be disabled or unemployable.  He does not 
have any disabilities for which service connection has been 
established.  

3.  The veteran is gainfully employed 271/2 hours a week at the 
rate of $8.00 per hour and also does community service work.  

4.  The medical and employment evidence shows that the 
veteran is not unable to secure or follow a substantially 
gainful occupation as a result of his nonservice-connected 
disabilities.


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.3, 3.321, 3.340(b), and Part 4, 
including §§ 4.15, 4.16, 4.17, 4.25, 4.26, 4.71a (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the March 2003 rating decision on 
appeal, the statement of the case (SOC), and various 
supplemental statements of the case (SSOCs), including the 
most recent dated in August 2005, adequately informed him of 
the information and evidence needed to substantiate all 
aspects of his claim.  

A VCAA notice letter, dated in August 2003, informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  Letters dated in December 2003, February 2004, 
and November 2004, from the RO, requested necessary 
information.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  That was not done 
in this case, with the original decision being made in March 
2003 and the VCAA letter being sent in August 2003.  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal.  Although the veteran 
was not given a VCAA notice before the RO made its decision, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The August 2003 VCAA notice letter 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  Thus, the failure to use the exact language 
of 38 C.F.R. § 3.159(b)(1) with respect to this "fourth 
element" was harmless, non-prejudicial error, if error at 
all.  See Mayfield, supra.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's private 
medical records, VA medical records and income information.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this case, the veteran has been examined 
by VA and the record contains sufficient medical information 
to decide the claim discussed below.  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Background

The service personnel records show the veteran was born in 
March 1951.  

A report from a private hospital emergency room, in April 
1999, shows the veteran, as a pedestrian, was in a collision 
with a motor vehicle a few days before and he complained of 
head pain.  The diagnosis was possible concussive headache.  
Studies showed no evidence of acute intraperitoneal abdominal 
organ injury, no evidence of renal laceration or injury to 
the collecting system, and a mildly displaced fracture of the 
transverse process of L2 on the right.  

VA clinical notes from October 2000 to March 2003 reflect 
treatment for various acute illnesses and injuries, most 
recently, court ordered alcohol abuse rehabilitation.  A 
January 2003 psychosocial assessment, prepared for the 
rehabilitation, shows the veteran reported lengthy 
employments with Coco-Cola and the Postal Service.  He was 
not clear why he was fired.  He went on to work as a machine 
operator.  He was currently working full time as a 
dispatcher.  The impression noted the veteran's difficulty 
with alcohol and that residuals of a head injury could not be 
ruled out.  

In his June 2003 claim, the veteran reported that he 
completed high school and worked as a dispatcher for a 
shuttle service for $800 per month.  

A check stub for the biweekly period ending March 14, 2004, 
showed the veteran earned $8.00 per hour.  He had worked 68.5 
hours at that rate and 1.5 hours overtime.  His wages were 
$566 gross and $512.06 net.  

On his VA general examination in September 2004, the veteran 
complained of pain in his right leg, right hip and back.  He 
also gave a history of hypertension.  Examination led to 
diagnoses of right knee degenerative joint disease with 
complete tear of the anterior cruciate ligament, as well as a 
complex tear of the posterior horn of the medial meniscus.  
It was noted that although the veteran gave a history of 
hypertension, blood pressures were normal and there was no 
documented history of coronary artery disease.  

In October 2004, the veteran had a VA mental examination and 
a detailed report was prepared.  It was noted that the 
veteran was on probation following his third conviction for 
driving while intoxicated and was doing community service 
work at a VA hospital.  Past work experience included being a 
stone mason and wheelwright.  The assessment was that, beyond 
his alcohol abuse, now in remission, the veteran did not 
currently meet criteria for a diagnosis under the American 
Psychiatric Association Diagnostic and Statistical Manual 4th 
Edition (DSM-IV).  See 38 C.F.R. § 4.130 (2005).  

On VA audiometric examination, in November 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
45
LEFT
5
5
10
20
40
Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The diagnosis was minimal bilateral 
high frequency hearing loss.  

The examiner concluded that the November 2004 VA eye 
examination was very careful and very complete and showed no 
eye disease in the veteran.  His best corrected visual 
acuity, near and far, with glasses, was 20/20.  

The veteran submitted a pay stub showing that he was being 
paid at the rate of $8.00.  For the biweekly period ending 
November 21, 2004, he had worked 29 hours at that rate.  His 
wages were $232 gross and $212.59 net.  As of November 21, 
2004, for the year to date, he had earned $10,747.00.  

In January 2005, the veteran's employer reported that they 
did not need the late night coverage which had originally 
been scheduled; therefore, his hours were reduced to 51/2 hours 
per day and 271/2 hours per week.  

The report of the July 2005 VA joints examination shows hip 
motion was measured and X-rays studies made.  The doctor 
concluded that the veteran's hips had no disability and no 
diagnosis.  

X-rays for the July 2005 VA joints examination showed the 
veteran's right knee had severe narrowing of the medial joint 
compartment with bone-on-bone and marginal hypertrophic 
spurring both medially and laterally, as well as minor 
posterior patellar spurring.  The left knee had minimal 
narrowing of the medial joint compartment and minor posterior 
patellar spurring.  Examination showed left knee flexion from 
0 to 135 degrees.  The ligaments were stable.  There was no 
swelling, McMurray's sign, unusual crepitus, or tenderness.  
Right knee flexion was from 0 to 120 degrees, becoming 
painful at 100 degrees.  There was some synovial thickening 
or swelling.  The right knee was in varus malalignment and 
opened up medially on valgus stress, indicating loss of 
articular surface in the medial compartment.  There was 
tenderness along the medial joint line and a positive 
McMurray's sign.  Collateral ligaments were stable.  Drawer 
sign and Lachman's test were not positive.  The right knee 
diagnosis was remote knee injury with medial compartment 
degeneration and tear of the medial meniscus and possible 
cruciate ligament injury.  The left knee diagnosis was mild 
medial compartment degeneration.  

Also on the July 2005 VA joints examination, X-rays of the 
lumbosacral spine showed moderately severe hypertrophic 
spurring at each interspace.  There was no evidence of 
compression fracture.  Intervertebral spaces were well 
maintained.  There was normal lordosis.  On examination, 
forward flexion was 70 degrees, side tilt was 20 degrees, in 
either direction, rotation was 45 degrees, bilaterally, and 
extension was 15 degrees.  He stated that one side tilt 
caused some pulling in the left flank.  Other back motions 
were without pain.  The diagnosis was lumbar spine - 
symptomatic hypertrophic spurring.  

Analysis

Under the provisions of 38 U.S.C.A. § 1521(a) (West 2002), 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.  
See also 38 C.F.R. § 3.3 (2005).  There is no dispute that 
the veteran served for more than 90 days during a period o 
war and was honorably discharged.  

38 C.F.R. § 3.3 provides that a pension benefit may be 
payable by VA to veterans of a period of war because of 
nonservice-connected disability or age.  Basic entitlement to 
pension exists if a veteran served in the active military, 
naval or air service for 90 days or more during a period of 
war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law or at time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability (38 U.S.C. 1521(j)); or served in the active 
military, naval or air service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C. 1521(j)); and meets the net worth 
requirements under 38 C.F.R. § 3.274 and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23; and is age 65 or 
older; or is permanently and totally disabled from 
nonservice-connected disability not due to the veteran's own 
willful misconduct.  

For purposes of this paragraph, a veteran is considered 
permanently and totally disabled if the veteran is a patient 
in a nursing home for long-term care because of disability; 
or disabled, as determined by the Commissioner of Social 
Security for purposes of any benefits administered by the 
Commissioner; or unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
person; or suffering from any disability which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the person; or any disease or disorder 
determined by VA to be of such a nature or extent as to 
justify a determination that persons suffering from that 
disease or disorder are permanently and totally disabled.  
38 C.F.R. § 3.3(a)(3) (2005).  The evidence shows the veteran 
is 54 years old; he is not a patient in a nursing home for 
long-term care because of disability; there is no evidence 
that the Commissioner of Social Security has determined him 
to be disabled or unemployable.  

Permanence of a disability indicates that permanent and total 
disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from any disability which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person, or any disease or 
disorder determined by the Secretary to be of such a nature 
or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled. 38 
U.S.C.A. § 1502(a) (West 2002); see also 38 C.F.R. §§ 
3.340(b), 4.15 (2005).  

There are three alternative bases upon which permanent and 
total disability for nonservice-connected pension purposes 
may be established.  The first basis is the establishment 
that the veteran has a lifetime impairment which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation.  38 U.S.C.A. § 
1502(a)(1) (West 2002); 38 C.F.R. § 4.15 (2005).  The 
permanent loss of both hands, of both feet, or of one hand 
and one foot, or the sight of both eyes, or becoming 
permanently helpless or permanently bedridden, will be 
considered for permanent and total disability.  38 C.F.R. § 
4.15 (2005).  The evidence shows that the veteran does not 
have any of these disabilities specifically listed in section 
4.15.  

Section 4.15 also provides for consideration of the veteran's 
disabilities by use of the appropriate diagnostic codes of 
the VA Schedule for Rating Disabilities.  In other words, 
each disability is rated under the appropriate diagnostic 
code and then combined to determine if the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. § 4.15.  

To evaluate the veteran's disabilities, VA has obtained his 
medical records and has had him examined.  The medical 
records show that the veteran had had some acute and 
transitory illnesses and injuries, which have resolved 
without significant residual disability.  The medical records 
show that the veteran went through a rehabilitation program 
for his alcohol dependence and this problem is now in 
remission.  

A detailed general medical examination was performed in 
September 2004, and considered the veteran's medical history 
and current complaints.  Only a right knee disorder was 
diagnosed.  Blood pressures were normal.  A mental 
examination in October 2004 showed the veteran had no mental 
disability.  In November 2004, an eye examination showed 
corrected visual acuity to be 20/20.  The November 2004 
audiometric examination disclosed a minimal hearing loss, 
which would not be compensable under the rating code.  
38 C.F.R. § 4.85 (2005).  Evaluation of the veteran's joints, 
in July 2005, was accompanied by X-ray studies.  The doctor 
determined that there was no hip disability.  The examination 
did reveal arthritic changes and some limitation of motion in 
the right knee, the left knee and lumbar spine.  These would 
each be rated as 10 percent disabling under the appropriate 
rating criteria.  38 C.F.R. Part 4, Code 5003 (2005).  These 
would combine to an evaluation of 30 percent.  38 C.F.R. 
§§ 4.25, 4.26 (2005).  The Board has considered the 
possibility of assigning higher ratings under other criteria.  
The examination report reflects consideration of pain and 
other factors limiting motion in accordance with 38 C.F.R. 
§§ 4.40, 4.45 (2005).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The findings of the trained medical 
examiner provide the most probative evidence as to the extent 
of the veteran's disabilities, and, in this case, show by a 
preponderance of the evidence that the veteran's joint 
disabilities do not meet any applicable criteria for a higher 
rating.  38 U.S.C.A. § 4.71a (2005).  Thus, under the 
schedule for rating disabilities, the veteran's disabilities 
could not be rated as more than 30 percent disabling.  This 
does not approximate the total disability required for 
pension.  

The second basis upon which permanent and total disability 
for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment, which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 2002); 38 C.F.R. § 4.17 (2005).  If there is 
only one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he or 
she is then awarded a 100 percent evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17 (2005).  As discussed 
above, the veteran's disabilities do not approximate these 
ratings.  

Marginal employment, generally deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person, shall 
generally not be considered substantially gainful.  38 C.F.R. 
§ 4.16(a) (2005).  As the RO informed the veteran in the July 
2005 supplemental statement of the case, the threshold for 
marginal employment for the year 2005 is $10,162 per year.  
The veteran's pay of $8.00 per hour, for 271/2 hours per week, 
for 52 weeks a year, would result in $11,440 annually, which 
exceeds the limit for marginal income by a considerable 
amount.  Thus, the veteran's current earned income can not be 
considered the result of marginal employment.  38 C.F.R. 
§ 4.17(a) (2005).  

If the ratings for a veteran's disabilities fail to meet the 
first two schedular bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(2005).  In this case, the RO found that the veteran was not 
unemployable by reason of his disabilities, age, occupational 
background, or other related factors.  The Board agrees.  The 
veteran is employable and is apparently working part-time 
because his hours were cut back for business reasons of his 
employer, not because the veteran could not work the longer 
hours.  Also, it appears that the veteran is doing some 
community service work at a VA medical center.  The 
preponderance of the evidence on this point establishes that 
while the veteran's knee and back disorders interfere with 
work which requires prolonged standing, there are many kinds 
of less strenuous work that this high school graduate with 
work experience can do.  Therefore, he cannot be considered 
to be totally disabled and does not meet the disability 
requirements for pension.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


